Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-2,6-11,13-22 and 49-50 filed on May 16, 2022 have been fully considered but the arguments are rendered moot in view of new ground(s) of rejection necessitated by the amendment of the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-11, 13-22, 49 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “acquiring a first conversion relation between a first image coordinate system of a first image captured by the vehicle-mounted camera under a driving photographing angle of view and a world coordinate system based on the acquired information; and self-calibrating the vehicle-mounted camera based on the first conversion relation and a second conversion relation between a second image coordinate system of a second image captured by the vehicle- conversion relation between the image coordinate system of the image mounted camera under a known angle of view and the world coordinate system.” In the claim it is unclear what is meant by “under a driving photographing angle of view” and “under a known angle of view,” thereby renders the claim indefinite. Claims 49 and 50 recite similar limitation and are rejected due to same reason set forth above with respect to claim 1. 
	The rest of the dependent claims 2, 6-11 and 13-22 are rejected based on their dependency from the rejected claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6-8, 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (Pub. No. US 2013/0307982 A1) in view of Ishii et al. (Pub. No. US 2008/0186384 A1).

Regarding claim 1, Kawai discloses a vehicle-mounted camera self-calibration method, comprising: starting self-calibration of a vehicle-mounted camera to enable a vehicle on which the vehicle-mounted camera is mounted to be in a traveling state (¶0024: The onboard camera automatic calibration apparatus 10 has a camera 11, an onboard camera automatic calibration ECU (Electronic Control Unit) 12 and a storage unit 13. ¶0028:the CPU acquires information about a mounting angle of the camera 11 relative to a road surface while the vehicle is running, on the basis of an image acquired by the camera 11, in accordance with the automatic calibration program, and performs rotation correction of the image on the basis of this information); acquiring, by the vehicle-mounted camera in a traveling process of the vehicle, information required for self-calibration of the vehicle-mounted camera (¶0123: The onboard camera automatic calibration apparatus 10 according to the present embodiment can acquire information about the mounting angle of the camera 11 relative to a road surface (.theta.x, .theta.y and .theta.z_ave (or .theta.z)) while the vehicle is running, on the basis of an image acquired by the camera 11 ); and self-calibrating the vehicle-mounted camera based on the acquired information (¶0123: perform rotation correction of the image on the basis of this information. Thus, according to the onboard camera automatic calibration apparatus 10, it is possible to automatically calibrate the mounting angle of the camera 11 while the vehicle is running).
	Kawai does not explicitly disclose acquiring a first conversion relation between a first image coordinate system of a first image captured by the vehicle-mounted camera under a driving photographing angle of view and a world coordinate system based on the acquired information; and self-calibrating the vehicle-mounted camera based on the first conversion relation and a second conversion relation between a second image coordinate system of a second image captured by the vehicle- conversion relation between the image coordinate system of the image mounted camera under a known angle of view and the world coordinate system.
	Ishii discloses acquiring a first conversion relation between a first image coordinate system of a first image captured by the vehicle-mounted camera under a driving photographing angle of view and a world coordinate system based on the acquired information (¶0009: finding a conversion matrix that represents the correspondence between coordinates in the shot image (two-dimensional camera coordinates) and coordinates in the converted image (two-dimensional world coordinates) based on the acquired information  (¶0008: based on camera external information, such as the angle and height at which a camera is installed, and camera [installed on a vehicle] internal information, such as the focal length (or angle of view) of the camera, conversion parameters for projecting a shot image onto a set plane (for example, the surface of the ground) are calculated); and self-calibrating the vehicle-mounted camera based on the first conversion relation and a second conversion relation between a second image coordinate system of a second image captured by the vehicle-conversion relation between the image coordinate system of the image mounted camera under a known angle of view and the world coordinate system (¶¶0008-0009: a calibration pattern is arranged in a shooting area and, based on the calibration pattern shot, calibration operation is performed that involves finding a conversion matrix that represents the correspondence between coordinates in the shot image (two-dimensional camera coordinates) and coordinates in the converted image (two-dimensional world coordinates). This conversion matrix is generally called a homography matrix).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawai by utilizing acquiring a first conversion relation between a first image coordinate system of a first image captured by the vehicle-mounted camera under a driving photographing angle of view and a world coordinate system based on the acquired information; and self-calibrating the vehicle-mounted camera based on the first conversion relation and a second conversion relation between a second image coordinate system of a second image captured by the vehicle- conversion relation between the image coordinate system of the image mounted camera under a known angle of view and the world coordinate system, as taught by Ishii,  for accurately grasp the distance from the vehicle body to an obstacle using camera mounted on a vehicle (Ishii: ¶0005-0006).

Regarding claim 2, Kawai discloses the method according to claim 1, wherein starting self-calibration of the vehicle-mounted camera comprises at least one of: if it is detected that an angle of view or a focal length of the vehicle-mounted camera changes, starting the self-calibration of the vehicle-mounted camera; if it is detected that a mounting position and/or a photographing angle of the vehicle-mounted camera changes, starting the self-calibration of the vehicle-mounted camera; determining an accumulated mileage of the vehicle on which the vehicle-mounted camera is mounted, and if the accumulated mileage is greater than a mileage threshold, starting the self-calibration of the vehicle-mounted camera; and starting the self-calibration of the vehicle-mounted camera according to a self-calibration start instruction (¶¶0043-0044, 0123: the onboard camera automatic calibration apparatus 10 according to the present embodiment acquires information about the mounting angle of the camera 11 relative to the road surface while the vehicle is running, on the basis of an image acquired by the camera 11, and performs rotation correction of the image on the basis of this information).
Regarding claim 6, Kawai discloses the method according to claim 1, further comprising: providing acquisition progress information, the acquisition progress information comprising progress information of the vehicle-mounted camera in acquisition of the information required for self-calibration (¶¶005, 0095: the straight travel judgment unit 24 which judges that the vehicle including the straight travel judgment unit 24 is traveling straight), wherein self-calibrating the vehicle-mounted camera based on the acquired information comprises: if it is determined according to the acquisition progress information that the acquisition of the information required for self-calibration is completed, self-calibrating the vehicle-mounted camera based on the acquired information ( ¶0098, 0123: a procedure for acquiring information about the mounting angle of the camera 11 relative to a road surface while the vehicle is running, on the basis of an image acquired by the camera 11, and performing rotation correction of the image on the basis of this information, by the automatic calibration ECU 12 shown in FIG. 1).
Regarding claim 7,  Kawai discloses the method according to claim 1, further comprising: providing acquisition condition prompting information, the acquisition condition prompting information comprising prompting information about whether the vehicle-mounted camera satisfies an acquisition condition (¶0057-0058, 0098:the straight travel judgment unit 24 compares the inclination from the point p (x, y) on the camera projection surface 31 toward the current focus of expansion…if difference between the inclinations is within a predetermined difference, judges that the vehicle including the straight travel judgment unit 24 is traveling straight), and the acquisition condition comprising a condition under which the vehicle-mounted camera acquires the information required for self-calibration, wherein acquiring, by the vehicle-mounted camera in a traveling process of the vehicle (¶0095, 0098: FIG. 5 is a flowchart showing a procedure for acquiring information about the mounting angle of the camera 11 relative to a road surface while the vehicle is running, on the basis of an image acquired by the camera 11, and performing rotation correction of the image on the basis of this information, by the automatic calibration ECU 12 shown in FIG. 1), information required for self-calibration of the vehicle-mounted camera comprises: if it is determined according to the acquisition condition prompting information that the vehicle-mounted camera satisfies the acquisition condition (¶0095, 008: at step S3, the straight travel judgment unit 24 judges whether the vehicle is traveling straight or not, on the basis of the motion vector. If the vehicle is traveling straight, the flow proceeds to step S4), acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, the information required for self-calibration of the vehicle-mounted camera ( ¶0098-0100:  Next, at step S4, the automatic calibration ECU 12 determines the amount of rotation around the X axis .theta.x and the amount of rotation around the Y axis .theta.y required to convert the current focus of expansion FOE.sub.0 to the target focus of expansion FOE.sub.1).
Regarding claim 8, Kawai discloses the method according to claim 1, wherein acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, information required for self-calibration of the vehicle-mounted camera comprises: if the lens pitch angle of the vehicle-mounted camera falls within a photographing pitch angle range, acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, the information required for self-calibration of the vehicle-mounted camera ( ¶¶0026, 0095, 0098-0100,FIG. 5 is a flowchart showing a procedure for acquiring information about the mounting angle of the camera 11 relative to a road surface while the vehicle is running…  Next, at step S3, the straight travel judgment unit 24 judges whether the vehicle is traveling straight or not, on the basis of the motion vector. If the vehicle is traveling straight, the flow proceeds to step S4… Next, at step S4, the automatic calibration ECU 12 determines the amount of rotation around the X axis .theta.x and the amount of rotation around the Y axis .theta.y required to convert the current focus of expansion FOE.sub.0 to the target focus of expansion FOE.sub.1.).
Regarding claim 49, claim 49 is drawn to a device claim and recites the limitation analogous to claim 1. Therefore, claim 49 is rejected due to similar reason set forth above with respect to claim 1. 
Regarding claim 50, claim 50 is drawn to a non-transitory computer readable storage medium claim and recites the limitation analogous to claim 1. Therefore, claim 50 is rejected due to similar reason set forth above with respect to claim 1. 
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (Pub. No. US 2013/0307982 A1) in view of Oh et al. (Pub. No US 2014/0139671 A1).

Regarding claim 9, Kawai does not explicitly disclose wherein the information comprises lane lines on the vehicle traveling road, and acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, information required for self-calibration of the vehicle-mounted camera comprises: if the vehicle-mounted camera captures the lane lines on the vehicle traveling road, acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, the information required for self-calibration of the vehicle-mounted camera.
However, Oh discloses wherein the information comprises lane lines on the vehicle traveling road, and acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, information required for self-calibration of the vehicle-mounted camera comprises: if the vehicle-mounted camera captures the lane lines on the vehicle traveling road, acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, the information required for self-calibration of the vehicle-mounted camera (¶0044: an automatic calibration of a vehicle-mounted camera angular misalignment necessary for precisely converting real-time safety driving subsidiary information such as vehicles, pedestrians and traffic lanes obtained around a vehicle through a single camera or a number of cameras mounted on a vehicle into a vehicle coordinate system).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawai by utilizing wherein the information comprises lane lines on the vehicle traveling road, and acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, information required for self-calibration of the vehicle-mounted camera comprises: if the vehicle-mounted camera captures the lane lines on the vehicle traveling road, acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, the information required for self-calibration of the vehicle-mounted camera, as taught by Oh, for providing a camera calibration, which is adapted to calibrate a vehicle-mounted camera angular misalignment automatically in order to match real-time safety driving information around a vehicle obtained from at least one camera mounted on the vehicle (Oh: ¶0002). 
Regarding claim 10,  Kawai does not explicitly disclose wherein acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, information required for self-calibration of the vehicle-mounted camera comprises: if the vehicle-mounted camera captures a horizon line on the vehicle traveling road or a vanishing point of the lane lines, acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, the information required for self-calibration of the vehicle-mounted camera.
However, Oh discloses  wherein acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, information required for self-calibration of the vehicle-mounted camera comprises: if the vehicle-mounted camera captures a horizon line on the vehicle traveling road or a vanishing point of the lane lines, acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, the information required for self-calibration of the vehicle-mounted camera (¶0044: an automatic calibration of a vehicle-mounted camera angular misalignment necessary for precisely converting real-time safety driving subsidiary information such as vehicles, pedestrians and traffic lanes obtained around a vehicle through a single camera or a number of cameras mounted on a vehicle into a vehicle coordinate system). The motivation statement set forth above with respect to claim 9 applies here. 

Regarding claim 11, Kawai does not explicitly disclose wherein acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, information required for self-calibration of the vehicle-mounted camera comprises at least one of: acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, the information required for self-calibration of the vehicle-mounted camera within an acquisition duration range; and acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, the information required for self-calibration of the vehicle-mounted camera if a traveling distance of the vehicle falls within a traveling distance range.
However, Oh discloses wherein acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, information required for self-calibration of the vehicle-mounted camera comprises at least one of: acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, the information required for self-calibration of the vehicle-mounted camera within an acquisition duration range; and acquiring, by the vehicle-mounted camera in the traveling process of the vehicle, the information required for self-calibration of the vehicle-mounted camera if a traveling distance of the vehicle falls within a traveling distance range (¶0021:wherein the image information and the status information on the vehicle are temporally stored for a predetermined time period in the apparatus for providing a vehicle camera calibration. ¶¶0071, 0078, 0080: the overlap image selection unit 104 may choose the overlap images from the image information captured for a predetermined time period through the camera 2).  The motivation statement set forth above with respect to claim 9 applies here. 

Claims 13-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (Pub. No. US 2013/0307982 A1) in view of Ishii et al. (Pub. No. US 2008/0186384 A1) as applied to claim 1, and further in view of Chevalley (Pub. No. US 2015/0161456 A1). 

Regarding claim 13, Kawai does not explicitly disclose wherein self-calibrating the vehicle-mounted camera based on the acquired information comprises: updating a homography matrix of the vehicle-mounted camera according to the acquired information, the homography matrix of the vehicle-mounted camera reflecting the pose of the vehicle-mounted camera; and self-calibrating the vehicle-mounted camera based on the homography matrices of the vehicle-mounted camera before and after the update.
However, Chevalley discloses wherein self-calibrating the vehicle-mounted camera based on the acquired information comprises: updating a homography matrix of the vehicle-mounted camera according to the acquired information (Figs. 1-3,¶¶0073, 0089-0090: estimating the residual pitch and yaw (block 16);  updating the rotation matrix (block 18)), the homography matrix of the vehicle-mounted camera reflecting the pose of the vehicle-mounted camera (¶0079: The estimation of the rotation will be denoted by R.sub.e. Based on this estimation, the position of the edges in the image of a virtual camera in rotation R.sub.e with respect to the camera can be easily calculated); and self-calibrating the vehicle-mounted camera based on the homography matrices of the vehicle-mounted camera before and after the update (¶0085: an initial calibration as well as a later recalibration…¶¶0087-0092:  The calibration essentially comprises the following steps:… updating the rotation matrix (block 18)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawai in view of Ishii by utilizing wherein self-calibrating the vehicle-mounted camera based on the acquired information comprises: updating a homography matrix of the vehicle-mounted camera according to the acquired information, the homography matrix of the vehicle-mounted camera reflecting the pose of the vehicle-mounted camera; and self-calibrating the vehicle-mounted camera based on the homography matrices of the vehicle-mounted camera before and after the update, as taught by Chevalley for automatic calibration of orientation of an on board camera of the vehicle (Chevalley: ¶0007). 
Regarding claim 14, Kawai in view of Ishii and  Chevalley discloses the method according to claim 13. Chevalley further discloses wherein the information comprises the lane lines on the vehicle traveling road, and updating the homography matrix of the vehicle-mounted camera according to the acquired information comprises: detecting the lane lines in an image captured by the vehicle-mounted camera to obtain detected position information of the lane lines (¶0078, 0094: the lane edges obtained on an image will be denoted by D.sub.k, and the list of the edges obtained on a sequence of consecutive images by {(D.sub.k).sub.i}); and updating the homography matrix of the vehicle-mounted camera according to the detected position information of the lane lines (¶0087-0092: The calibration essentially comprises the following steps:  correcting the position of the edges with the estimation of the rotation R.sub.e (block 12); estimating the residual pitch and yaw (block 16);  updating the rotation matrix (block 18)). The motivation statement set forth above with respect to claim 13 applies here. 
Regarding claim 15, Kawai in view of Ishii and Chevalley discloses the method according to claim 14. Chevalley further discloses wherein self-calibrating the vehicle-mounted camera based on the homography matrices of the vehicle-mounted camera before and after the update comprises: obtaining known position information of the lane lines according to the homography matrix of the vehicle-mounted camera before the update  (¶0078, 0094: the lane edges obtained on an image will be denoted by D.sub.k, and the list of the edges obtained on a sequence of consecutive images by {(D.sub.k).sub.i} (¶0087-0092: The calibration essentially comprises the following steps:  correcting the position of the edges with the estimation of the rotation R.sub.e (block 12). ¶0095:  Initially, this estimate R.sub.e is initialised by the identity matrix Id); determining a calibration parameter of the vehicle-mounted camera according to the detected position information of the lane lines and the known position information of the lane lines; and self-calibrating the vehicle-mounted camera based on the calibration parameter (¶0087-0092: The calibration essentially comprises the following steps:  correcting the position of the edges with the estimation of the rotation R.sub.e (block 12);  estimating the residual pitch and yaw (block 16); updating the rotation matrix (block 18); estimating the residual roll (block 20); updating the rotation matrix (block 24)). The motivation statement set forth above with respect to claim 13 applies here. 
Regarding claim 16, Kawai in view of Ishii and Chevalley discloses the method according to claim 15. Chevalley further discloses wherein detecting the lane lines in the image captured by the vehicle-mounted camera to obtain detected position information of the lane lines comprises: detecting the lane lines in the image captured by the vehicle-mounted camera (¶0078, 0094: the lane edges obtained on an image will be denoted by D.sub.k, and the list of the edges obtained on a sequence of consecutive images by {(D.sub.k).sub.i}); and determining key points on the detected lane lines to obtain detected coordinates of the key points (¶0097-0099: The estimation operated by the block 16 is advantageously performed by the vanishing point method); and determining the calibration parameter of the vehicle-mounted camera according to the detected position information of the lane lines and the known position information of the lane lines  (¶0087-0092: The calibration essentially comprises the following steps:  correcting the position of the edges with the estimation of the rotation R.sub.e (block 12);  estimating the residual pitch and yaw (block 16);comprises: determining the calibration parameter of the vehicle-mounted camera according to the detected coordinates of the key points and known coordinates of the key points (¶0099-0100: the point of intersection of the edges is calculated for each image, then an average of all the so-calculated intersection points is determined, so as to define the vanishing point whose coordinate will then allow to estimate the pitch and the yaw…The following step (block 18) consists in updating the rotation matrix R.sub.e by applying to the value R.sub.e of the previous iteration a rotation of compensation by the residual pitch and yaw values determined by the block 16…). The motivation statement set forth above with respect to claim 13 applies here. 
Regarding claim 17, Kawai in view of Ishii and Chevalley discloses the method according to claim 14. Chevalley further discloses wherein detecting the lane lines in the image captured by the vehicle-mounted camera to obtain detected position information of the lane lines comprises: performing lane line detection in images captured by the vehicle-mounted camera to obtain lane lines to be fitted in the images (Fig. 2, ¶0078, 0094: the lane edges obtained on an image will be denoted by D.sub.k, and the list of the edges obtained on a sequence of consecutive images by {(D.sub.k).sub.i}); and fitting the lane lines to be fitted in the images to obtain the lane lines and the detected position information of the lane lines (¶0079: The estimation of the rotation will be denoted by R.sub.e. Based on this estimation, the position of the edges in the image of a virtual camera in rotation R.sub.e with respect to the camera can be easily calculated). The motivation statement set forth above with respect to claim 13 applies here. 
Regarding claim 18, Kawai in view of Ishii and Chevalley discloses the method according to claim 16. Chevalley further discloses wherein the lane lines comprise a first lane line and a second lane line (Fig. 2, ¶0077: D1 to D 4), and determining key points on the detected lane lines to obtain detected coordinates of the key points comprises: determining points of intersection between the first lane lines and the second lane lines in the images according to the detected first lane lines and the detected second lane lines in the images (¶0097: the method considers the vanishing point in the image, which is the intersection of all the edges D.sub.k of the road in the image); determining horizon lines according to the points of intersection in the images (¶¶0014, 0097-0099: the vanishing point in the image, which is the intersection of all the edges D.sub.k of the road in the image. Let (u.sub.VP, v.sub.VP) be the coordinates of this vanishing point in the image and f the focal length of the camera); and determining key points according to the horizon lines, the first lane lines, and the second lane lines to obtain detected coordinates of the key points (¶0097-0099: the point of intersection of the edges is calculated for each image, then an average of all the so-calculated intersection points is determined, so as to define the vanishing point whose coordinate will then allow to estimate the pitch and the yaw). The motivation statement set forth above with respect to claim 13 applies here. 
Regarding claim 20, Kawai in view of Ishii and Chevalley discloses the method according to claim 16. Kawai further discloses  wherein determining the calibration parameter of the vehicle-mounted camera according to the detected coordinates of the key points and known coordinates of the key points comprises: determining a conversion parameter of the camera according to the detected coordinates of the key points and the known coordinates of the key points ( ¶¶0056-0059: The amount-of-rotation-around-X/Y-axis calculation unit 25 acquires information about the coordinates (0, 0) of the target focus of expansion FOE.sub.1 from the storage unit 13 and determines the amount of rotation around the X axis .theta.x and the amount of rotation around the Y axis .theta.y required to convert the current focus of expansion FOE.sub.0 to the target focus of expansion FOE.sub.1), the detected coordinates of the key points comprising coordinates of the key points in a driving photographing angle of view , and the known coordinates of the key points comprising coordinates of the key points in a known angle of view (¶¶0056-0059: at the time of straight travel, the inclination of the motion vector u/v is equal to the inclination from the point p (x, y), which is the target point P (X, Y, Z) projected on the camera projection surface 31, toward the current FOE.sub.0.); and determining the calibration parameter of the camera according to the conversion parameter and a known parameter (¶0045: the coordinate rotation correction unit 21 performs rotation correction around the X axis and the Y axis for the image picked up by the camera 11 on the basis of an amount of rotation around the X axis .theta.x and an amount of rotation around the Y axis .theta.y determined by the amount-of-rotation-around-X/Y-axis calculation unit 25… determines the amount of rotation around the X axis .theta.x and the amount of rotation around the Y axis .theta.y required to convert the current focus of expansion FOE.sub.0 to the target focus of expansion FOE.sub.1).
Regarding claim 21, Kawai in view of Ishii and Chevalley discloses the method according to claim 20. Kawai further discloses wherein the known coordinates of the key points comprise: first known coordinates of the key points in an image coordinate system in the known angle of view, and second known coordinates of the key points in the world coordinate system in the known angle of view  (¶¶0056-0059: at the time of straight travel, the inclination of the motion vector u/v is equal to the inclination from the point p (x, y), which is the target point P (X, Y, Z) projected on the camera projection surface 31, toward the current FOE.sub.0.); and determining the calibration parameter of the camera according to the conversion parameter and the known parameter comprises: determining the known parameter according to the first known coordinates and the second known coordinates; and determining the calibration parameter of the camera according to the conversion parameter and the known parameter (¶0045: the coordinate rotation correction unit 21 performs rotation correction around the X axis and the Y axis for the image picked up by the camera 11 on the basis of an amount of rotation around the X axis .theta.x and an amount of rotation around the Y axis .theta.y determined by the amount-of-rotation-around-X/Y-axis calculation unit 25… determines the amount of rotation around the X axis .theta.x and the amount of rotation around the Y axis .theta.y required to convert the current focus of expansion FOE.sub.0 to the target focus of expansion FOE.sub.1).
Regarding claim 22, Kawai in view of Ishii and Chevalley discloses the method according to claim 15. Kawai further discloses correcting the calibration parameter using a perspective principle or a triangle principle according to a correction parameter of the vehicle-mounted camera (¶0060: FIG. 3A is a diagram for illustrating the amount of rotation around the Y axis .theta.y for converting the current focus of expansion FOE.sub.0 to the target focus of expansion FOE.sub.1 according to the first embodiment…).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (Pub. No. US 2013/0307982 A1) in view of Ishii et al. (Pub. No. US 2008/0186384 A1) and Chevalley (Pub. No. US 2015/0161456 A1) as applied to claim 18, and further in view of the IDS submitted by the applicant on 07/30/2020 Gaocan et al. (CN 107133985 A).

Regarding claim 19,  Kawai in view of Ishii and Chevalley do not explicitly disclose wherein determining key points according to the horizon lines, the first lane lines, and the second lane lines to obtain detected coordinates of the key points comprises: determining detection lines parallel with the horizon lines and separately intersecting the first lane lines and the second lane lines; and determining cross points between the detection lines and the first lane lines, and cross points between the detection lines and the second lane lines as the key points to obtain the detected coordinates of the key points.
However, Gaocan discloses wherein determining key points according to the horizon lines, the first lane lines, and the second lane lines to obtain detected coordinates of the key points comprises: determining detection lines parallel with the horizon lines and separately intersecting the first lane lines and the second lane lines (Figs. 2 and 3, abstract: a vehicle-mounted camera automatic calibration method based on lane line vanishing points. The method comprises the steps that an image photographed by a camera when the vehicle is in the middle of the lane is acquired, wherein the image includes clear left and right lane lines; the image is processed, a left and right lane line equation is acquired, and the coordinates of the intersection point P0 of the left and right lane lines and the intersection points P1 and P2 of the left and right lane lines and the lower side line of the image in an image coordinate system are calculated; a world coordinate system is established); and determining cross points between the detection lines and the first lane lines, and cross points between the detection lines and the second lane lines as the key points to obtain the detected coordinates of the key points (abstract:  the intersection points P1 and P2 of the left and right lane lines and the lower side line of the image in an image coordinate system are calculated; a world coordinate system is established).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawai  in view of Ishii and Chevalley by utilizing wherein determining key points according to the horizon lines, the first lane lines, and the second lane lines to obtain detected coordinates of the key points comprises: determining detection lines parallel with the horizon lines and separately intersecting the first lane lines and the second lane lines; and determining cross points between the detection lines and the first lane lines, and cross points between the detection lines and the second lane lines as the key points to obtain the detected coordinates of the key points, as taught by Gaocan, for providing  a vehicle-mounted camera automatic calibration method based on lane line vanishing points (Gaocan: abstract). 

The following are the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asari (US 20080231710 A1) describes a camera calibration apparatus and a camera calibration method for realizing calibration processing needed to project camera-shot images onto a predetermined surface and merge them together. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488